DETAILED ACTION
This action is response to communication:  response to original application filed on 08/22/2019.
Claims 1-20 are currently pending in this application.  
The IDS filed on 03/30/2020 has been accepted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11, 12, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Neumann US Patent Application Publication 2015/0006901 (hereinafter Neumann), in view of Perlin et al. US Patent No. 7,802,294 (hereinafter Perlin). 


Although Neuman teaches granting access to the application based on permission, Neumann does not explicitly teach receiving a first request by an application to access a resource. This would have been inherent, if not obvious, over Neumann.  For example, as seen in paragraph 39, Neumann teaches a first permission level, such as to grant access to display-based resources.  It would have been obvious, if not inherent, that a user would request to access such a resource to trigger the system to check the permission level.  However, for a further teaching on triggering determining access permissions based on an applicant’s request to access a resource, see Perlin (abstract, wherein an application requests access to a resource, and access is granted based on assigned permissions).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Neumann with Perlin.  One of ordinary skill in the art 
	As per claim 2, Neumann as modified teaches receiving a second request by a second application to access the resource; determining that a second application permission associated with the second application and the resource denies the second application access to the resource ; and rejecting the second request to access the resource based on the second application permission (Perlin Figure 5, col. 5 lines 15-45, and throughout the reference, wherein each time an application accesses a resource, its permissions are checked; application can be approved to access resource based on permissions; if application id is not approved, then access is rejected; also see throughout Neumann wherein the invention applies to multiple applications; for example, see Neumann paragarph 31-33 with multiple applciations; see Neumann paragraphs 39-44 with different permissions for corresponding application).
	As per claim 3, it would have been obvious over the Neumann combination wherein the second application permission includes a second signature of the first permission review entity (see paragraphs 41-44, with multiple signatures from the same or different entities).
	As per claim 4, the Neumann combination teaches wherein the second application permission includes a second signature of a second permission review entity associated with the resource, wherein the second permission review entity is distinct from the first permission review entity (see paragraphs 39-41 with different entities may provide signature, such as the owner of the application or an affiliate of the manufacturer of the devcie).
	As per claim 5, the Neumann combination teaches wherein the first application permission is associated with one or more access conditions, and wherein determining that the 
	As per claim 6, the Neumann combination eaches further comprising: obtaining first device permission information (Neumann paragraph 41-44 with obtaining different permissions); and based on determining that the first device permission information includes a signature of a system provider entity associated with the device, determining that the first device permission information is valid (paragraphs 41-44 with obtaining different permissions and determining if permission is valid; also see 47-48); and storing the first device permission information in a meory of the device (paragraph 49 wherein permission level is stored within device).
	As per claim 7, Neumann as modified teaches obtaining second device permission information and based on determining that the second device permission information does not include a signature of the system provider entity associated with the device, determining that the second device permission information ins invalid (see Neumann paragraphs 41-44 with different permissions based on signatures; see Perlin Figure 5 and col. 5 lines 15-45, and throughout the reference, wherein each time an application accesses a resource, its permissions are checked; application can be approved to access resource based on permissions; if application id is not approved, then access is rejected). 
	As per claim 8, the Neumann combination teaches wherein the first device permission information sepcifices a set of one or more permission review entities associated with the 
	As per claim 9, the Neumann combination teaches determining that the first permission review entity is included in the set of one or more permission review entities, determining that the first application permission is valid (Neumann paragraph 48 with determining the assigned trust level based on the signature; also see Perlin col. 5 lines 5-15 with allowing access based on access control list, which is based on application identifier).        	
	Claim 11 is rejected using the same basis of arguments used to reject claim 5 above.
	Claim 12 is rejected using the same basis of arguments used to reject claim 7 above. 
Claim 14 is rejected using the same basis of arguments used to reject claim 8 above. 
	Claim 18 is rejected using the same basis of arguments used to reject claim 1 above.  
	Claim 19 is rejected using the same basis of arguments used to reject claims 6 and 8 above.
	As per claim 20, Neumann as modified teaches further configured to determine that the first application permission is valid based on the first signature of the first permission review entity (Neumann paragraph 48-49 with determining levels based on signatures associated with entities; see entities in paragraphs 41-44).
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(a) as being unpatentable over Neumann US Patent Application Publication 2015/0006901 (hereinafter Neumann).
	As per claim 10, Neumann teaches one or more non-transitory computer-readable storage media storing instructions that, when executed by one or more proessors, cause the one or more processors to perform the steps of: obtaining a first application permission associated with a first application and a first resource (Figure 5, paragraph 47-48 with extracting signature and checking trust level/permissions based on signature; see paragrapsh 41-44 with different permission levels based on signatures); based on determining that the first application permission includes a signature of a first permission review entity included in a set of one or more permission review entities associated with the first resource, determining that the first application permission is valid (paragraphs 47-48 with checking trust and permission levels based on signature; see paragraphs 40-44 with different signatures and permissions based on signature of review entity); and granting the first application access to the first resource based on the first application permission (Figure 5; paragrapsh 48-50 with access to resoruces via application based on permission level). 

	As per claim 15, Nuemann teaches wherein the device permission information is obtained via the system provider entity (paragraphs 41-44 wherein the digital signature is signed by the corresponding entity).
	As per claim 16, Neumann teaches wherein the first application permission is obtained via an application provider entity associated with the first application (paragraph 39 wherein the signature is signed by the creator of the application).  
	As per claim 17, Neumann teaches wherein the first application permission is obtained via the first permission review entity (paragraphs 41-43 wherein the signatures are signed by the review entities)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495